Citation Nr: 1706750	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right eye disorder, including conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to November 1984 during the Vietnam era and Peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision from the RO in Seattle, Washington for denial of service connection for allergic conjunctivitis of the right eye, service connection for the neck, back, and bilateral carpel tunnel syndrome, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

In March 2010 the Veteran presented testimony at a Board hearing, chaired by a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In December 2016 the Veteran was offered an opportunity to attend another Board hearing by the Veterans Law Judge who would decide his claim.  The Veteran did not respond to that letter. 

In August 2010, November 2013 and March 2015 the Board remanded this issue for additional evidentiary development.  The Appeal has since returned to the Board for further appellate action.  The Board also denied claims of entitlement to service connection for disorders of the back and neck.  The Board's decision with respect to those claims is final.  See 38 C.F.R. 20.1100 (2016).  The Board remanded claims of entitlement to service connection for carpel tunnel syndrome, which were subsequently granted by the RO. 


FINDING OF FACT

The Veteran's eye symptoms are related to a genetic defect, which is not a disability for VA purposes; no disability is superimposed upon the genetic defect.


CONCLUSION OF LAW

The basic service connection criteria are not met regarding the claimed right eye disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.9(a), 3.159 (2016), 3.303(c), VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right eye disorder on the basis that it was incurred during service and that her current diagnoses relate to her in-service treatments for right eye conjunctivitis.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and generally are not subject to service connection. 38 C.F.R. §§ 3.303 (c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516   (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation of the congenital defect during service by superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin. VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  In contrast, a "disease" is referred to as a condition considered capable of improving or deteriorating. Id.  Service connection is not available for congenital defects, but service connection may be awarded for disease or injury that is superimposed upon the congenital defect during service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was treated multiple times during service for her right eye.  In April 1978 the service treatment records (STRs) show that the Veteran was diagnosed with myopia.  February 22, 1980, routine eye exam noted myopia (cannot read other writing).  A July 20, 1980, STR noted right eye conjunctivitis sluggish pupil/ recovery to bright light.  

On September 21, 1980, in Naples, Italy she was in the emergency department for a "sore to touch right eyelid with no apparent trauma, redness noted in and around the eye."  There was "no foreign body, object was present."  Sodium fluorescein was placed in the Veteran's eye and revealed "areas of possible abrasions."  On September 22, 1980, the following day, STRs note that the Veteran was diagnosed with irritive conjunctivitis there and she was placed on Neosporin ophthalmic solution drops until an appointment.  A September 25, 1980, STR noted that the Veteran was seen by optometrist and viral conjunctivitis was noted.  A September 28, 1980, noted that the Veteran had conjunctivitis for six days with an increase in pain and difficulty seeing.  Morbid conjunctivitis of the right eye was noted and it was mild in the left eye.  No uveitis was noted.  

A November 13, 1980, STR noted that in the Veteran's reenlistment examination her eyes, pupils, ocular motility and Ophthalmoscopy were normal.  Her distant vision in both eyes was 20/20 and her near vision showed correct to 20/25 in the tight eye and correct to 20 via the left eye.  

A March 25, 1983, STR noted right eye discomfort and noted the veteran had conjunctivitis in 1978 with no pus.  She reported having problems with her right eye on and off ever since 1978.  

A July 20, 1984, STR noted the Veteran complained of pain in OD (left eye) redness and light sensitivity in her right pupil.  The observation noted the pupil was more sluggish in reaction to lights as compared to the left pupil.  The assessment was conjunctivitis rule out iritis.  A July 24, 1984, STR noted that the Veteran was seen in the Naval Eye Clinic and that she had symptoms of red eye and itchiness that started four days prior, which was unresolved with the prescribed medications of sulfacetamide and ilotycin.  Consensual photophobia was also noted.  Her pupils were reactive, but unequal with marked photophobia and stippling.   Right eye iritis was to be ruled out.  The assessment was acute nongranulomatous anterior uveitis.  

In October 1984, the Veteran completed a separation from service examination which showed the Veteran noted that her eyes, pupils, ocular motility, and Ophthalmoscopic were normal.  

Following service, in June 1998 the Veteran sought treatment from Dr. O.K, MD, an ophthalmologist for floaters in both eyes for several months but denied photophobias.  He noted that she has "posterior vitreous detachment of OS (right eye) benign condition as well as floaters by history too small to detect on examination."  In October 2000 Dr. L.I., MD treated the Veteran the Veteran for bilateral conjunctival abrasions.  He prescribed erythromycin ophthalmic ointment for 48 hours and polytrim for 5 days.  In January 2001 Dr. R.M., MD wrote that the Veteran was treated for burning eyes and other symptoms including fever, insomnia, facial pain, congestion with bleeding. 

From 2006 through 2008 the Veteran was treated for occasional jagged flashes, floaters, and bilateral eye infections.  She provided medical history stating that she has had right eye iritis since her 20's.  

In 2007 the record reflects that the Veteran was diagnosed with HLA-B27.  In April 2007 the Veteran was treated by Dr. O.K., MD, who noted that her floaters had increased over the last 6 or 7 years.  See VBMS SSA Records E p. 7 and 41.

The Board remanded the Veteran's claim for service connection for a right eye disorder in 2010, 2013 and again in March 2010.  The March 2015 remand directives request for the RO to provide clarity on the Veteran's diagnoses related to her right eye.  The RO properly followed the Boards directives and sought a VA opinion.  

A February 2016 VA ophthalmologist opinion indicated that a review of the 
relevant records from 2014 were conducted.  In response to the question is it at least 
as likely as not that the claimed disability of the right eye was incurred in service or 
caused a service event? The answer was "No."  The ophthalmologist provided an 
analysis and opinion regarding the Veteran's right eye disorder:

The disabilities include HLA-B27 associated iritis of both eyes, vitreous detachment of both eyes, visual field defect, floaters, flashes and conjunctivitis. HLA-B27 is a human leukocyte antigen that is associated with inflammatory disease including iritis.  This is a genetic condition and therefore could not be caused by service or exacerbated by service.  Recurrent episodes of iritis can occur throughout life.  There is no likelihood of that superimposed service injury resulted in additional disability of the eye.  The episodes of iritis and the resulting inflammation were NOT aggravated due to service.  

Posterior vitreous detachment typically occurs spontaneously.  It can also be precipitated by blunt force injury to the eye.  However, there was no indication of service related blunt force injury causing vitreous detachment.  However, Ms. [redacted] was highly myopic and, therefore; had a highly myopic retina.  These patients frequently have vitreous detachments at an earlier age than other patients.  Vitreous detachment results in flashing lights, and significant number of floaters.  Floaters are typically greater in number and size in myopic patients.  There is no evidence that this condition was caused or exacerbated by service related injury, but was related-to her high degree of myopia which is genetic.

Review of the visual field obtained in 2014 did not reveal any visual field defect.  I was unable to find any records of any episodes of conjunctivitis.  However, the iritis frequently causes conjunctival injection which can be confused with conjunctivitis."

The Board recognizes the importance of clarifying between a defect and a disease.   Controlling case law holds that "a defect" is "more or less stationary in nature" while "a disease" is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

In the full context of the examiner's opinion, the Board interprets the use of the term "genetic condition" as equivalent to genetic defect, rather than disease.  The examiner explained that the "genetic condition" could not be caused or exacerbated by service, and this fits the definition of genetic defect.  Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  As discussed above, service connection may not be granted for a genetic defect alone.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  Therefore, service connection may not be granted solely based on the Veteran's HLA-B27, a genetic defect.  However, service connection may be granted for a disability superimposed upon the genetic defect.  In this case, no such disability has been identified. 

The VA examiner found that none of the Veteran's right eye symptoms or diagnoses was related to her service.  The Board finds the weight of the medical evidence supports a finding that the Veteran's right eye condition is a genetic defect, rather than a disease.  

The Board finds the VA ophthalmologist's medical opinion competent and persuasive in explaining that the symptoms associated with the Veteran's iritis are often similar and may be mistaken for conjunctivitis.  While STRs show a diagnosis for conjunctivitis, in point of fact none of her post-service records show treatment for conjunctivitis.  To the extent that the Veteran may be competent to relate symptoms of recurrent conjunctivitis since service, in view of this competent, credible, and persuasive medical evidence to the contrary, the Veteran's assertion that she suffers from chronic conjunctivitis as a result of service are not persuasive or probative.  

Throughout the period on appeal the Veteran has consistently asserted that her current right eye condition is related to her service.  A lay person may speak to etiology (or diagnosis) in some limited circumstances in which the matter is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also 38 C.F.R. § 3.159(a) (2).  

The Board finds that the distinction between a genetic defect and disease, and the determination of whether a disability was superimposed upon a genetic defect, are matters requiring medical knowledge and are not capable of lay discretion.  Therefore, the Board relies upon the medical evidence in determining the cause of the Veteran's current right eye condition.

In sum, the Board finds that the Veteran's right eye disorder is not related to her service and finds it is related to a genetic defect which was not superimposed upon during service.  Further, the Board finds that there is no nexus between the Veteran's current symptoms and an in-service injury or disease.  Therefore, the criteria for direct service connection are not met.  In conclusion, service connection is not warranted for a right eye disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Duty To Notify and Assist

VA's duty to notify was satisfied by a letter September 29, 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that all necessary assistance has been provided to the Veteran.   The evidence includes STRs, private treatment records, and VA medical records, including VA examination reports.  The Veteran stated that she received medical treatment through Seattle Public Health following service.  She tried to retrieve those medical records but was unable to do so due to the length of time between when she received treatment and when she sought those records.  See VBMS Hearing March 2010. Accordingly, there is no reasonable possibility that additional attempts to obtain these records would be productive. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The RO has also obtained a thorough medical opinion regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The evidence in the record is sufficient to resolve this appeal; there is no duty to provide another examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining a medical opinion regarding the Veteran's right eye disorder.  


ORDER

Service connection for right eye disorder including conjunctivitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


